ORDER
PER CURIAM.
Appellant, Cheryl Lynn Boeckmann, appeals from the judgment of the Circuit Court of St. Louis County, following a hearing on her petition to discover assets in the Estate of Earline Homan (“the Estate”), entered in favor of Respondent, Joseph Homan III. In its judgment, the trial court found, inter alia, that any stock or interest in Orchid Motel, Inc. is not an *132asset of the Estate and should not be inventoried within the Estate. We affirm.1
We have reviewed the briefs of the parties and the record on appeal and find no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the trial court’s judgment pursuant to Rule 84.16(b).

. The two motions taken with the case are denied.